DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 15 including transforming the motion features into a second address code by using the hash process; validating the second address code with a validating address code of the plurality of address codes; and receiving a message from the server, wherein the message is concocted with the validating address code of the plurality of address codes. A combination of elements as claimed in independent claim 1 including extracting motion features of the each global tracklet of the plurality of global tracklets, wherein the motion features from each global tracklet of the plurality of global tracklets are distinguishable from the motion features from remaining global tracklets; transforming the motion features into an address code by using a hashing process; and transmitting a plurality of address codes and a transformation parameter of the hashing process to a communication device. A combination of elements as claimed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Lawson et al. (US 2018/0218203 A1) is directed to recognizing an action with motion even features (abstract). However, Lawson fails to teach all the claimed features of independent claims 1, 15, and 19.
Shet et al. (US 2012/0274781 A1) is directed to tracking pedestrians in a video sequence (abstract). In particular, Shet teaches a data association based tracking approach that computes for each person, a short, high confidence, track fragment, known as tracklet (par. [0005]). However, Shet fails to teach all the claimed features of independent claims 1, 15, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442